Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to papers filed on 9/15/2021.
Claims 1, 3, 7-11, 14, 17 and 19-21 have been amended.
Claims 2 and 13 have been cancelled.
Claims 22-24 have been added.
Claims 1, 3-12, and 14-24 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12, and 14-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 
Claims 1 and 11 recite making transactions between accounts in order to procure services from providers and providing recommendations based on user needs (i.e. “brokering” service).  The limitations of registering accounts, receiving financial information (assets, liabilities, etc.), creating and updating balance sheets, estimating financial needs, estimating service values, acquiring digital tokens (a form of currency), storing data, and using tokens to pay for and procure services form a provider, providing a process for processing payments, searching for and analyzing feedback on service providers (ratings, reviews, etc.) for recommendations, and making recommendations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial/legal interactions in the form of selling services to a consumer and managing financial information. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing of commercial/legal interactions which represents certain methods of organizing human activity. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using multiple computing devices to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using “digital tokens”.  Digital tokens, as used in the claims, merely represent data that is transferred between sources by the computing devices (generic processor 
– Using blockchains (including blockchains with permissioned access) to store the data developed by the system (tokens, balance sheets).  Blockchains, as used in the claims, merely represent a manner of storing data.  The Blockchain merely represents known concepts for recording transaction related data (and can be performed using generic processors).  The block chain, as recited in the claims, is merely used as a generic tool for storing and retrieving data.  It is merely used as a tool to apply or generally link the claimed invention to a particular technological environment and does not perform any significant processing activity.
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an 
Claims 3-5, 10, 14-16, and 21 recite further elements related to specific types of data and/or specific sources of data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of data and/or specific sources of data do not significantly affect the processing of the claimed invention. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.    Therefore, Claims 2-5, 10, 13-16, and 21 are ineligible.
Claims 6 and 18 recite further elements related to transmitted data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  Therefore, Claims 6 and 18 are ineligible.
Claims 7 and 17 repeat similar activates and elements as recited in the independent claims and therefore fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new 
Claims 8 and 19 recite further elements related to storing data in the blockchain.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 8 and 19 are ineligible.
Claims 9 and 20 recite the use of an artificial intelligence engine to perform the claimed elements. The artificial intelligence engine used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data), since no specific regarding the use of the artificial intelligence engine is provided. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 9 and 20 are ineligible.
Claim 12 recites the use of an application on a device to engine to perform claimed elements. The application and device used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data). The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 12 is ineligible.
Claim 22 recites further elements related to specific types of data that are analyzed and used for determining the recommendations.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of data do not significantly affect the processing of the claimed invention. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.    Therefore, Claim 21 ineligible.
Claim 23 recites further elements related to characteristics of the blockchain.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly 
Claim 24 recites further elements related to specific types of users that can operate the system.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of user does not significantly affect the processing of the claimed invention. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.    Therefore, Claim 24 is ineligible.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, and 14-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to Claims 1, 3-12, and 14-24, Claims 1 and 11 recite the following elements which were not found in the specification (some elements are also repeated in Claims 7 and 17). N material was found to support or describe the following:
- create consumer ADP balance sheet in the blockchain (the balance sheet is created and then stored in the blockchain, but not created in any manner in conjunction with the block chains)
in the blockchain (the balance sheet is created and then stored in the blockchain, but not created in any manner in conjunction with the block chains)
 - estimating values for digital tokens and/or estimating values for digital tokens by each service provider
 - transmitting consumer information in response to selecting providers (the requests are transmitted in response to selecting a service provider, but there is no additional transmitting of other consumer information beyond the request)
- advising a service provider of a payment (the closest material found to this is alerting customers of a payment being entered, no advising or alerts being sent to the provider)
- advising a service provider of a payment (the closest material found to this is alerting customers of a payment being entered, no advising or alerts being sent to the provider)
- search for and collect reviews and ratings by other consumers of the plurality of service providers (this information is used, however, there is no explanation of how it is searched or collected)
In regards to Claims 10 and 21
In regards to Claim 22, the claim recites “based upon scope of coverage”, however no material was found in the specification that describes the use of scope of coverage to recommend providers.  The specification does mention insurance held by the payer, but does not provide any discussion of how it is used to recommend providers or any discussion of a payer’s coverage.


Response to Arguments
Applicant’s arguments filed 1/29/2021 have been fully considered but they are not persuasive. 
Rejection of Claims under 35 U.S.C. §101
Applicant cites and summarizes multiple court decisions, however, does not clearly show any parallels between the facts of those cases and the claimed invention.  Applicant provides no analysis to compare the claims to the court decisions, other than merely asserting that they are comparable. Note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (See MPEP 2106.05(a)). Applicant’s arguments focus on alleged benefits provided the abstract idea.
Applicant’s references to the specification d not clearly indicate how/why the claims would not represent an abstract idea.  Applicant only recites specific items in the specification and why they believe it if beneficial, but does not clearly show why the claims would not be drawn to the certain method s of organizing human activity
In regards to Applicant’s arguments regarding the blockchain, including that it is not an element required by the abstract idea and that it uses the recited permissioning 
Applicant argues that storing record and data in a block chain represents a practical application, however, storing data and records in a block chain is a normal function of block chains (see the references applied in the above rejections and additional cited prior art for examples). Applicant admits that prior systems were able to do this.  Storing data in a block chain is something that can be performed using generic computer functions
	Applicant’s recitation of the field of “aging, disability, and palliative care” does not limit the use of the abstract idea.  The claimed invention would perform in the same manner for brokering and making recommendation for other types of services.  The field of art would not be limited to only services for aging, disability, and palliative care and 
Applicant argues that the claimed invention is directed to a practical application based on providing an improvement in the related technical fields. Examiner respectfully disagrees.  Applicant has provided citations to the specification regarding assertions as to how the claimed invention would provide an improvement over previous systems/methods.  However, this does not provide substantial evidence regarding how the claimed in invention, as claimed, provides this alleged improvement (see MPEP 2106.05(a), “…if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology….”)
Applicants assertions that the use of the blockchain was novel at the time of invention is not persuasive and Examiner disagrees (see at least the Ivan reference as cited in the prior 103 rejection, also listed below).  As discussed above, the use of the blockchain represents a tool for merely linking the abstract idea and the particular environment disclosed for its use does not provide anything significantly more.  The additional limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment MPEP 2106.05 (f) & (h)).
II. Rejection of Claims under 35 U.S.C. §103
The 103 rejections have been withdrawn.  The closest prior art to the invention, as previously applied to the claims, includes: Yang (Pub. No. US 2016/0300222 A1), which discloses register at least one consumer by storing said consumer's consumer information, including said consumer's name and other identifying information and creating a consumer account for said consumer from said consumer information, acquire a digital token for purchasing services, update the consumer balance sheet to reflect the digital token acquired, register at least one [recipient] by storing said [recipient’s] information, including said at least one [recipient] name and other identifying information in a [recipient]  account, make payment [to recipient] in an amount of digital tokens from the consumer account, update the consumer balance sheet and the [recipient] ADP balance sheet to reflect the payment, and the saving of transaction related data in permissioned block chains; Wadley et al. (Pub. No. US 2016/0275612 A1), which discloses receive from said consumer an itemization of said consumer's assets and liabilities, create and store a consumer balance sheet containing said consumer itemization in the consumer account, create estimates of needs and liabilities of said consumer over a future period of time and store the estimates in the consumer balance sheet, and register at least one consumer by storing said consumer's consumer information; Clark (Pub. No. US 2018/0182040 A1), which discloses balance sheet of said service provider in said provider account, select a service provider and estimate a value for services to be provided to the consumer, procure services from a Moving Toward a Blockchain-based Method for the Secure Storage of Patient Records, as used as evidence for official notice), which discloses the use of block chains to store user data and records and permissioned blockchians; and Kotzin et al. (Pub. No. US 2003/0017828 A1), which discloses wherein the amount of digital tokens required for said payment for the ADP services is normalized based upon [service attributes or characteristics].  
Other identified art that was not previously relied upon includes: Gupta (Storing documents in blockchain), which discloses the use of block chains for storing documents; Castinado et al. (Pub. No. US 2019/0165930 A1), which discloses the use of block chains for storing documents; Bystrom (Blockchains, Real-Time Accounting and the Future of Credit Risk Modeling), which discloses the use of block chains for storing Financial and accounting data and records.
None of the prior art alone or in combination teach(es) the claimed invention as recited in the independent claims including using remote authentication requests based on location data and codes printed on a product to determine regions with high likelihoods of having unauthorized product sales and constructing boundaries around the regions that have been identified by locations that are likely to have unauthorized sales, wherein the novelty is not in a single limitation but rather in the combination of all the claimed limitations.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MEHMET YESILDAG/Primary Examiner, Art Unit 3624